 



Exhibit 10.1

[EntreMed Letterhead]

March [__], 2005

James S. Burns
President and Chief Executive Officer
EntreMed, Inc.
9640 Medical Center Drive
Rockville, MD 20850

     Re: Restricted Stock

Dear Jim:

     As you know, the Compensation Committee of the Board of Directors of
EntreMed, Inc. (the “Corporation”) has agreed to award to you restricted stock
under the EntreMed, Inc. 2001 Long-Term Incentive Plan (the “Plan”) in the event
that certain goals relating to the performance of the Corporation’s common stock
are satisfied. This letter agreement (this “Agreement”) describes the
circumstances under which such awards will be made.

     In the event that the closing price of the Corporation’s common stock
reported on the NASDAQ National Market equals or exceeds the prices set forth in
the table below for five consecutive trading days during the term of your
employment with the Corporation, you will be awarded a corresponding number of
shares of restricted stock under the Plan as follows:

                                      Price     Shares of Restricted Stock    
Vesting after Date of Award                       $3.15     30,000     Shares
vest on the third anniversary of the date of award.    
 
                                  $4.50     35,000     Shares vest on the third
anniversary of the date of award.    
 
                                  $6.00     40,000     Shares vest on the second
anniversary of the date of award.    
 
                                  $7.50     45,000     Shares vest on the first
anniversary of the date of award.    
 
                                 
Total Potential Shares:
    150,000           
 
                               

     The Compensation Committee reserves the right to equitably adjust the
prices set forth above in the event of an extraordinary transaction involving
the Corporation, such as a merger.

1



--------------------------------------------------------------------------------



 



     As an additional condition to the award of any restricted stock under the
Plan pursuant to this Agreement, you will be required to enter into a Restricted
Stock Agreement that will be substantially in the form attached hereto as
Exhibit A.

     Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.

Sincerely,

Mark C.M Randall
Chairman, Compensation Committee

I have agreed to the terms and conditions set forth in this Agreement.

     
Date:                                          , 2005
 

--------------------------------------------------------------------------------


  James S. Burns

2